DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the capillary structure (claim 4) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim limitation “capillary structure” in claim 4, has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is unclear whether the structure recited in paragraph 0032 is positively recited due to the qualifiers of “may be” and “for example”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;

(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chu et al. (U.S. Patent No. 3,586,101, “Chu”).

Regarding Claim 1, Chu discloses an immersion cooling system, configured to store a coolant configured for cooling a heat source (fig 1), the immersion cooling system comprising: 
a liquid container (top 10), configured to store the coolant configured to cool the heat source (12); 

a gas regulating assembly, located above the tube and comprising a valve, a cooler (66), and a gas container (40), wherein the valve comprises a first pipe (38), a second pipe (see annotated fig 1 below) and a third pipe (54), the valve is switchable to connect the first pipe to the second pipe (via 78) or connect the first pipe to the third pipe (via the valve of 54), the first pipe of the valve is connected to the tube via the cooler, the second pipe is connected to ambient air, and the third pipe is connected to the gas container (fig 1).

    PNG
    media_image1.png
    840
    606
    media_image1.png
    Greyscale

Regarding Claim 10, Chu further discloses wherein when the valve is switched to connect the first pipe (38) to the second pipe (see annotated fig 1 above, via 78) and to 
It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).  Furthermore, “apparatus claims cover what a device is, not what a device does”.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed Circ. 1990) (emphasis in original).  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (MPEP § 2114).  Therefore, any statement of intended use and all other functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by Chu which is capable of being used in the intended manner, i.e., controlling the valves in the recited manner. 

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (U.S. Patent No. 4,330,033, “Okada”) in view of Kadar et al. (U.S. Patent No. 5,113,927, “Kadar”). 


Regarding Claim 1, Okada discloses an immersion cooling system (fig 1), configured to store a coolant configured for cooling a heat source, the immersion cooling system comprising: 
a liquid container (2), configured to store the coolant configured to cool the heat source (8); 
a tube (22), wherein one end of the tube is connected to the liquid container; and 
a gas regulating assembly, located above the tube and comprising a cooler (12).
However, Okada does not explicitly disclose wherein the gas regulating assembly comprises a valve and a gas container, wherein the valve comprises a first pipe, a second pipe and a third pipe, the valve is switchable to connect the first pipe to the second pipe or connect the first pipe to the third pipe, the first pipe of the valve is connected to the tube via the cooler, the second pipe is connected to ambient air, and the third pipe is connected to the gas container. Kadar, however, discloses a cooling system (fig 2) wherein a gas regulating assembly comprises a valve (45,  45, 46, 47, 48, V1, V2, V3, see annotated fig 2 below) and a gas container (30), wherein the valve comprises a first pipe (47), a second pipe (see annotated fig 2 below) and a third pipe (46), the valve is switchable to connect the first pipe to the second pipe (via V3) or connect the first pipe to the third pipe (Via V1), the first pipe of the valve is connected to a cooler (16a), the second pipe is connected to ambient air (col 5, lines 23-28), and the third pipe (46) is connected to the gas container (30). Kadar teaches that this gas regulating assembly allows for non-condensable gas to be expelled from the system which improve heat transfer 

    PNG
    media_image2.png
    684
    816
    media_image2.png
    Greyscale


	Regarding Claim 2, the combination of Okada and Kadar discloses all previous claim limitations. Okada, as modified, further discloses wherein the cooler (12, Okada) comprises a first thermally conductive casing (16, Okada), a second thermally conductive casing (14, Okada) and a plurality of thermally conductive pipes (18, Okada), the first thermally conductive casing is connected to the tube (22, Okada), the second thermally conductive casing is connected to the first pipe (47, Kara) of the valve, two opposite ends of each of the plurality of thermally 

	Regarding Claim 3, the combination of Okada and Kadar discloses all previous claim limitations. Okada further discloses wherein the plurality of thermally conductive pipes (18) are straight pipes (fig 1).

	Regarding Claim 5, the combination of Okada and Kadar discloses all previous claim limitations. Okada further discloses wherein the first thermally conductive (16) casing comprises a first internal space, a first port and two inclined guide planes (see annotated fig 1 below), the first internal space is connected to a passage of the tube (24) via the first port, the two inclined guide planes are respectively located on two opposite sides of the first port, and sides of the two inclined guide planes that are located closer to the first port is located lower than the sides of the two inclined guide planes that are located away from the first port (see annotated fig 1 below). 


    PNG
    media_image3.png
    696
    785
    media_image3.png
    Greyscale


Regarding Claim 6, the combination of Okada and Kadar discloses all previous claim limitations. Okada, as modified, further discloses wherein the gas container (30, Kadar) is located higher than the valve (such as taught by Kadar, see fig 2), and the valve is located higher than the cooler (such as taught by Kadar, see fig 2).

Regarding Claim 7, the combination of Okada and Kadar discloses all previous claim limitations. Okada, as modified, further discloses wherein when the valve is switchable to connect the first pipe (47, Kadar) to the third pipe (46, Kadar, Via V1) and to disconnect the first pipe from the second pipe (see annotated fig 2 below, Kadar, Via V3), a part of the coolant in the 
at least part of the coolant that is evaporated is condensed in the cooler (12, Okada) of the gas regulating assembly; 
at least part of the coolant that is evaporated is transferred into the gas container (30, Kara, see col 5, lines 35-38) of the gas regulating assembly via the valve, and the coolant that is condensed in the cooler flows back to the liquid container via the tube (see col 4, lines 17-22, Okada).


    PNG
    media_image2.png
    684
    816
    media_image2.png
    Greyscale


Regarding Claim 8, the combination of Okada and Kadar discloses all previous claim limitations. Okada, as modified, further discloses wherein at least part of the coolant that is evaporated is transferred into the gas container (30, Kara) of the gas regulating assembly via the 

Regarding Claim 9, the combination of Okada and Kadar discloses all previous claim limitations. Okada, as modified, further discloses wherein the gas regulating assembly further comprises a fourth pipe (48, Kadar), the fourth pipe is connected to the gas container (30, Kadar), the valve is switchable to further connect the fourth pipe and the second pipe (see annotated fig 2 below, Kadar), when the valve is switched to connect the fourth pipe and the second pipe, at least part of the coolant that is evaporated and located in the gas container is dissipated to the air via the second pipe of the valve (col 5, lines 23-28, Kadar).


    PNG
    media_image2.png
    684
    816
    media_image2.png
    Greyscale


4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okada and Kadar as applied to claim 2 above, and further in view of Rice (U.S. Patent Publication No. 2015/0308750).

Regarding Claim 4, the combination of Okada and Kadar discloses all previous claim limitations. However, they does not explicitly disclose wherein a capillary structure is arranged in each of the plurality of thermally conductive pipes. Rice, however, discloses a cooling system (fig 2) wherein a capillary structure is arranged in each of the plurality of thermally conductive pipes (of 105, see ¶0027). Rice teaches that this enhances circulation of the refrigerant and increases heat transfer (¶0027). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Okada, as modified, to provide the capillary structure of Rice in order to enhance circulation of the refrigerant and increase heat transfer.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HARRY E ARANT/            Primary Examiner, Art Unit 3763